

115 HR 1112 IH: Shauna Hill Post 9/11 Education Benefits Transferability Act
U.S. House of Representatives
2017-02-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 1112IN THE HOUSE OF REPRESENTATIVESFebruary 16, 2017Mr. Labrador (for himself, Mr. Jones, Mrs. Radewagen, Mr. Thompson of Pennsylvania, Mr. Jody B. Hice of Georgia, Mr. Byrne, Mr. Brat, Mr. Katko, Mr. Tipton, Mr. Loudermilk, Mr. Poliquin, Mr. Smith of Texas, and Miss González-Colón of Puerto Rico) introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to authorize the transfer of unused Post-9/11 Educational
			 Assistance benefits to additional dependents upon the death of the
			 originally designated dependent.
	
 1.Short titleThis Act may be cited as the Shauna Hill Post 9/11 Education Benefits Transferability Act. 2.Additional authorized transfer of unused Post-9/11 Educational Assistance benefits to dependents upon death of originally designated dependent (a)Transfer upon death of dependentSection 3319 of title 38, United States Code, is amended—
 (1)in subsection (f)(1), by inserting after section 3321 the following: , and except as provided in subsection (k),; and (2)by adding at the end the following new subsection:
					
 (k)Additional transfer upon death of dependentIn the case of a dependent to whom entitlement to educational assistance is transferred under this section who dies before using all of such entitlement, the individual who transferred the entitlement to the dependent may transfer any remaining entitlement to a different eligible dependent, notwithstanding whether the individual is serving as a member of the Armed Forces when such transfer is executed..
 (b)Effective dateThe amendments made by this section shall apply with respect to deaths occurring on or after August 1, 2009.
			